Citation Nr: 0429336	
Decision Date: 10/28/04    Archive Date: 11/08/04

DOCKET NO.  97-33 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an increased rating for residuals of a 
fracture of the left tibia and fibula, with moderate ankle 
deformity, currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased rating for residuals of a 
fracture of the right tibia and fibula, with moderate ankle 
deformity, currently evaluated as 20 percent disabling.  

4.  Entitlement to an increased rating for residuals, 
compression fracture, L2 and L3, with deformity of vertebral 
body, currently evaluated as 20 percent disabling.  

5.  Entitlement to an increased rating for painful pressure 
scar of the right heel, with callous (associated with 
residuals of a fracture of the right tibia and fibula, with 
moderate ankle deformity), currently evaluated as 10 percent 
disabling.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from January 1968 to August 1970, 
and from May 1974 to July 1975.  

This matter comes before the Department of Veterans' Affairs 
(VA), Board of Veterans' Appeals (Board), on appeal from 
rating decisions of the Cleveland, Ohio, VA Regional Office 
(RO) dated in December 1996 and December 2000.  In October 
2002, the appeal was transferred to the Detroit, Michigan, VA 
RO, as the veteran had relocated to North Western Ohio, 
within the jurisdiction of this RO.  

In December 1996 the RO denied claims for increased ratings 
for: residuals of a fracture of the left tibia and fibula 
with moderate ankle deformity (residuals of a left leg 
fracture herein), rated as 20 percent disabling; residuals of 
a fracture of the right tibia and fibula with moderate ankle 
deformity (residuals of a left leg fracture herein), rated as 
20 percent disabling; residuals of a compression fracture of 
the L2 and L3 with deformity of vertebral body (low back 
disorder disorder), rated as 20 percent disabling; and, 
painful pressure scar of the right heel, with callous 
associated with residuals of a fracture of the right tibia 
and fibula with moderate ankle deformity (right heel callous 
scar), rated as 10 percent disabling.  

In December 2000 the RO granted a claim of service connection 
for PTSD, and assigned an initial 10 percent rating.  
Consequently, the PTSD claim is not one of "increased" 
entitlement, but one involving the propriety of the initial 
assigned evaluation.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The claims on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
you if further action is required on your part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112) (VCAA).  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In April 2003 and January 2004, the RO provided the veteran 
with notice of the VCAA.  However, the first of these notices 
regarded the VA legal concept of service connection-an issue 
not pertinent to the issues on appeal, and the second of 
these notices regarded left knee disability and the VA legal 
concept of secondary service connection and aggravation-
additional issues not pertinent to any claim on appeal.  

Accordingly, the Board is unable to conclude that adequate 
notice of VCAA-in the context of claims for increased 
ratings-has been given, as interpreted by the CAVC.  

The CAVC has repeatedly vacated Board decisions where the 
VCAA notice sent to the claimant failed to specify what sort 
of medical evidence is needed to support the claims on 
appeal-claims of increased ratings in the instant case, not 
service connection-and to advise the veteran as to who was 
responsible for obtaining relevant evidence or information as 
to the claims that were subject to the appealed Board 
decision.  See e.g. Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

In the case on appeal, the veteran has not been given notice 
of his need to identify medical evidence of an increase in 
severity, or greater functional impairment, regarding his 
service-connected PTSD, right and left leg disorders, with 
ankle deformities, low back and right heel disorders.  

As the Board cannot rectify this deficiency on its own, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), this matter must be remanded 
for further development.

The Board also notes that the claims of increased ratings for 
service-connected right and left tibia fractures, low back 
and right heel disorders, were last adjudicated in a 
September 2001 supplemental statement of the case (SSOC), 
prior to the receipt of additional pertinent evidence.  
Similarly, the claim for an increased initial 10 percent 
rating for PTSD was last adjudicated in October 2002, prior 
to the receipt of additional pertinent medical evidence yet 
to be considered at the RO.  As such, a REMAND is required as 
the veteran is entitled to AOJ level review of each of his 
claims on appeal prior to any appellate level review at the 
Board.  See e.g. Bernard v. Brown, 4 Vet. App. 384 (1993).  
See also, Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (2003).  

In remanding this case, the RO is reminded that the 
readjudication of the claims on appeal must include any 
changes to the VA's Schedule for Rating Disabilities 
pertinent to the rating of the veteran's service-connected 
disabilities on appeal, specifically to include his low back 
disability and right heel scars.  Moreover, the veteran has 
not been provided all appropriate VA joint and psychiatric 
examinations for several years.  The Board observes that 
additional due process requirements may be applicable as a 
result of the enactment of the VCAA and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  
Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the medical evidence and 
information necessary to substantiate 
each of his claims for increased ratings, 
including the propriety of an initial 
evaluation for PTSD, and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, who 
have treated him for any low back, right 
heel, right and left leg symptomatology, 
from October 1995 to the present, as well 
as any psychiatric symptomatology, 
including PTSD and an anxiety disorder, 
from November 1996 to the present.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  Upon completion of the above, the 
veteran should be scheduled for VA joints 
and psychiatric examinations, or any 
other examination deemed indicated at the 
RO or by an orthopedic surgeon and a 
psychiatrist to include on a fee basis if 
necessary.  

The claims file, copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2004), copies of 
previous and amended criteria for rating 
spinal disabilities, scars, and 
psychiatric disorders, and a separate 
copy of this remand must be made 
available to and reviewed by the 
appropriate examiners prior and pursuant 
to conduction and completion of the 
examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted.  It is 
requested that the appropriate VA 
examiners each address the medical issue 
regarding the severity of service-
connected right and left leg, low back 
and right heel and PTSD disabilities.  

Symptoms of service-connected disability 
should be distinguished from symptoms of 
non-service-connected disability, to the 
extent possible.  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be so 
indicated.  All necessary studies, 
including psychological testing, should 
be accomplished.

Following evaluation, the psychiatric 
examiner should determine the severity of 
service-connected PTSD for all periods of 
the appeal, within Fenderson, supra., and 
provide numerical scores on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from PTSD.  The examiner must include a 
definition of the numerical GAF score 
assigned, as it relates to the veteran's 
occupational and social impairment for 
the entire appeal period.  

The examiner must express an opinion as 
to whether PTSD, has rendered the veteran 
unemployable.  

The orthopedic surgeon should address the 
following medical issues:

(a) Do the service-connected orthopedic 
disabilities at issue involve only the 
nerves, or do they also involve the 
muscles and joint structure?

(b) Do the service-connected orthopedic 
disabilities at issue cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiner should so 
indicate.

(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
orthopedic disabilities at issue, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected 
residuals orthopedic disabilities at 
issue, or the presence or absence of any 
other objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected residuals 
orthopedic disabilities at issue.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
orthopedic disabilities at issue, and if 
such overlap exists, the degree to which 
the nonservice-connected problem(s) 
creates functional impairment that may be 
dissociated from the impairment caused by 
the service-connected orthopedic 
disabilities at issue.  If the functional 
impairment created by the nonservice-
connected problem(s) cannot be 
dissociated, the examiner should so 
indicate.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale, and address the provided 
previous and amended rating criteria.  

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical nexus 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
increased ratings for the disabilities at 
issue.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for increased 
evaluations, and may result in a denial(s).  38 C.F.R. 
§ 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


